DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2021 has been entered.
Claims 26, 32, 34-36, and 38 have been amended. Claim 33 has been newly canceled and claims 47-48 have been newly added.
 

Claims 26-32, 34-48 are currently pending.
Claims 26-32 and 34-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2019.

Claims 37-48 have been examined on their merits.

.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 37 now requires that it is scaffold-free (due to amendments made to parent claim 36). However, claim 37 also requires that the biomaterial include an extracellular matrix produced by the cells with particles embedded in the matrix. 
Applicant’s Specification defines a scaffold as meaning “a structure that mimics a structure that mimics the porosity, pore size, and/or function of native mammal tissues, including human tissues, such as native mammal bones or extracellular matrix” (page 
For examination purposes the claims will be interpreted as excluding an exogenous scaffold and to allow a scaffold formed of a cell-made extracellular matrix combined with ceramic particles.
Appropriate correction is required.
Because claims 38-48 depend from indefinite claim 37 and do not clarify the point of confusion, they must also be rejected under 35 U.S.C. 112, second paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37-48 are rejected under 35 U.S.C. 103 as being unpatentable over Busch (US 2010/0080836-previously cited) in view of Schubert et al (Biomaterials 2011-from IDS filed 02/01/2019) and Nakagawa et al (Journal of Nanomaterials 2013-newly cited) (and as evidenced by Dufrane et al (Stem Cells Translation Medicine, published online July, 8, 2016-from IDS filed 2/1/2019).

Claim 37 is drawn to a 3D biomaterial produced by a method comprising (a) isolating autologous adipose stem cells (ASCs) from a human subject; (b) proliferating the isolated ASCs in vitro; (c) differentiating the proliferated ASCs in vitro into an osteogenic cell phenotype; (d) adding particles comprising a mixture of hydroxyapatite (HA) and β-tricalcium (β-TCP) homogeneously to the surface of the osteogenic differentiated ASCs; and (e) culturing the osteogenic differentiated ASCs with the particles scaffold-free 3D wherein the scaffold-free three-dimensional biomaterial comprises an extracellular matrix produced by the ASCs, wherein the particles are embedded in the extracellular matrix, and wherein the differentiated ASCs with the particles form a three-dimensional structure with the extracellular matrix.
Claim 37 is a product-by-process claims; claims 38-48 depend from said claim. M.P.E.P. § 2113 reads,  “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)
The use of 35 U.S.C. §§ 102 and 103 rejections for product-by-process claims has been approved by the courts. “[T]he lack of physical description in a product-by-process claim makes determination of the patentability of the claim more difficult, since in spite of the fact that the claim may recite only process limitations, it is the patentability In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Regarding claim 37, Busch teach a method of making 3D cell aggregates (three dimensional biomaterials) by culturing human mesenchymal stem cells to osteoblastic cells in the form of evenly distributed 3D cell aggregates (page 2 para 14). The cell aggregates are formed such that they are evenly distributed in the culture medium (page 3 para 24) and wherein the cell culture medium contains particulate matter selected from calcium hydroxyapatite, calcium phosphate and bone meal (page 3 para 25). While the particles are not specifically taught to be homogenously added to the cell surface, the addition of culture medium that contains such particles to a cell culture that contains osteoblastic cells derived from MSCs to form evenly distributed cell aggregates is deemed to render such homogenous addition of the particles to be an obvious step to ensure that the cell aggregates are evenly exposed to the particle effect. The mesenchymal stem cells (MSCs) are preferably autologous (page 4 para 31). The osteoblastic aggregate is useful for bone regeneration (page 3 para 28). Expansion of the cells is suggested as desirable (page 2 para 20) and thus steps for cell expansion are deemed obvious for increasing the size and amount of the biomaterial product. The 
Busch is silent with regard to the source of the MSCs. 
Schubert teach that osteogenic-differentiated AMSCs (adipose-derived mesenchymal stem cells) are the best candidate to improve the angio-osteogenicity of decellularized bone allografts when compared to bone marrow-derived MSCs (abstract, page 8890 conclusion). Differentiated AMSCs are taught to be superior in terms of (1) immunomodulation, (2) induction of neoangiogenesis both in vitro and in vivo in terms of VEGF secretion and vascular tissue development (vascularized) and (3) promotion of osteogenesis compared to nondifferentiated AMSCs and nondifferentiated/differentiated BM-MSCs (page 8890 Conclusion).
One of ordinary skill in the art would have been motivated to use adipose tissue derived MSCs to produce the osteoblastic cells in the composition of Busch because Schubert teach that these cells are superior to others, specifically marrow derived MSCs, when used for repair of bone defects. One of ordinary skill in the art would have had a reasonable expectation of success because Busch teach that MSCs are capable of differentiating into osteoblasts (pages 2-3 para 13) and because both Busch and Schubert are drawn to the repair of damaged bone.

Nakagawa teach that β-tricalcium phosphate particles promoted calcification of MSCs and enhanced osteogenesis-related gene expressions in vitro and that this is beneficial when MSCs are used for the repair of damaged bone tissue (abstract, page 1, page 11). The MSCs can include those isolated from adipose tissue (page 9 column 1, 2nd paragraph). Mineralization is enhanced (page 11).
One of ordinary skill in the art would have been motivated to use β-tricalcium phosphate particles in the method of Busch because Nakagawa teach that they promote calcification of MSCs and Busch indicate that calcium phosphate particles are beneficial for inclusion in their culture medium (page 3 para 25). One of ordinary skill in the art would have also been motivated to select MSCs from adipose tissue as Nakagawa suggest that this is a suitable alternative to marrow as a cell source One of ordinary skill in the art would have had a reasonable expectation of success because Busch (para 25) and Nagakawa (abstract) are using calcium phosphate particles in size ranges that overlap and for the purpose of producing cells for repair of damaged bone tissue.
Regarding claim 38, while Busch is silent regarding the presence of extracellular matrix from the MSCs and its integration with the cells and particles, the presence of such matrix is deemed to be inherent to the Busch product when using the adipose-derived MSCs as suggested by Schubert above as Busch is culturing MSCs to osteoblastic cells and then adding particulate calcium phosphate via the culture medium to the evenly distributed cell aggregates.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
The culturing of MSCs to osteoblastic cells will inherently produce a cell secreted ECM.
Regarding claim 39, Busch teach wherein their biomaterial composition can be in gel form (page 3 para 27) which would allow for a moldable or formable property.
Regarding claims 40-44, Busch does not specifically describe wherein their compositions secretes osteoprotegerin (OPG) or include IGF-1 and SDF 1-alpha, however these growth factors and proteins are inherently included when mesenchymal stem cells are proliferated and differentiated on a biomaterial surface as evidenced by Dufrane et al (page 1576, Figure 1, D, page 1578, Figure 2A and 2B). 
With regard to the concentrations of OPG, IGF-1 and SDF-alpha in the composition, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05).
The selection of specific concentrations clearly would have been a routine matter of optimization and experimentation on the part of the artisan of ordinary skill, said 
Regarding claims 45-47, Busch teach wherein their osteoblastic cell aggregate is useful for bone regeneration (page 3 para 28-29) and is thus deemed to be osteoinductive (bone forming). In addition, differentiated AMSCs are taught to be superior in terms of induction of neoangiogenesis both in vitro and in vivo in terms of VEGF secretion and vascular tissue development (vascularization) and promotion of osteogenesis compared to nondifferentiated AMSCs and nondifferentiated/differentiated BM-MSCs (page 8890 Conclusion) according to Schubert. Therefore the use of adipose-derived MSCs in the method of Busch would also provide angiogenic and osteoinductive properties as well as vascularized properties.
Regarding claim 48, while Busch is silent regarding the presence of mineralization surrounding the HA and calcium phosphate particles its integration with the cells and matrix, the presence of such mineralization is deemed to be inherent to the Busch product when using the HA and β tricalcium phosphate as suggested by Nakagawa above as Busch is culturing MSCs to osteoblastic cells and then adding particulate calcium phosphate and HA via the culture medium to the evenly distributed cell aggregates.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944)  provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."

Therefore the combined teachings of Busch, Schubert et al and Nakagawa et al render obvious Applicant’s invention as claimed.



Claims 40-44 are rejected under 35 U.S.C. 103 as being unpatentable over Busch (US 2010/0080836-previously cited) in view of Schubert et al (Biomaterials 2011-from IDS filed 02/01/2019) and Nakagawa et al (Journal of Nanomaterials 2013-newly cited) and as evidenced by Dufrane et al (Stem Cells Translation Medicine, published online July, 8, 2016-from IDS filed 2/1/2019) as applied to claims 37-48 above, and further in view of Kang et al (WO 2016/161944-previously cited).
The combined teachings of Busch, Schubert et al, Nakagawa et al and Dufrane et al render obvious Applicant’s invention as described above.
Regarding claims 40-44, Busch does not specifically describe wherein the compositions include IGF-1 and SDF 1-alpha or secrete osteoprotegerin (OPG), however these growth factors and proteins are included when mesenchymal stem cells are proliferated and differentiated on a biomaterial surface as evidenced by Dufrane et al (page 1576, Figure 1, D, page 1578, Figure 2A and 2B).
However, even if these growth factors and proteins were not deposited and secreted during the proliferation and differentiation of MSCs in the composition of 
Kang et al teach cell-based compositions that include MSCs that are to be differentiated to an osteoblast or a bone tissue (page 5 paragraph 20). Kang teach wherein the compositions include cell factors that facilitate cell proliferation such as IGF-1 and VEGF, cell factors that facilitate cell migration such as SDF-1-alpha and cell factors that facilitate cell metabolism such as OPG (page 4 paragraph 17). Kang teach that their cell compositions are intended for pharmaceutical use (page 128 para 342- page 130 para 350).
Therefore one of ordinary skill in the art would have been motivated to include IGF-1, SDF 1-alpha, VEGF and OPG in the composition of Busch in therapeutically effective amounts because Kang teach that these cell factors facilitate cell proliferation, migration and metabolism and Busch suggests that agents that promote or sustain cell growth are beneficial for addition to their composition. One of ordinary skill in the art would have been motivated to obtain such growth promoting agents from a source native to the cells (endogenous) to ensure that the cells recognize and respond as expected.
 While the references do not specifically teach the claimed ranges, these amounts are deemed to be attainable by routine optimization and experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such 
One of ordinary skill in the art would have had a reasonable expectation of success because Busch and Kang are both drawn to differentiating MSCs to form osteogenic cells for therapeutic treatments.
Therefore the combined teachings of Busch, Schubert et al, Nakagawa et al and Kang et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 37-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/646754 in view of Busch (US 2010/0080836) and Nakagawa et al (Journal of Nanomaterials 2013-newly cited).
The claims of the copending application are drawn to multidimensional biomaterial comprising osteogenic differentiated ASCs, a biocompatible material and an extracellular matrix, wherein the biomaterial secretes OPG, products made thereof and method for making.
The copending claims are silent with regard to how the biocompatible material, specifically calcium phosphate particles, are added to the surface of the osteogenic differentiated ASCs.
 Busch teach a method of making 3D cell aggregates (three dimensional biomaterials) by culturing human mesenchymal stem cells to osteoblastic cells in the form of evenly distributed 3D cell aggregates (page 2 para 14). The cell aggregates are formed such that they are evenly distributed in the culture medium (page 3 para 24) and wherein the cell culture medium contains particulate matter selected from calcium hydroxyapatite, calcium phosphate and bone meal (page 3 para 25). While the particles are not specifically taught to be homogenously added to the cell surface, the addition of culture medium that contains such particles to a cell culture that contains osteoblastic cells derived from MSCs to form evenly distributed cell aggregates is deemed to render such homogenous addition of the particles to be an obvious step to ensure that the cell aggregates are evenly exposed to the particle effect. The mesenchymal stem cells (MSCs) are preferably autologous (page 4 para 31). The osteoblastic aggregate is useful for bone regeneration (page 3 para 28). Expansion of the cells is suggested as 
Nakagawa teach that β-tricalcium phosphate particles promoted calcification of MSCs and enhanced osteogenesis-related gene expressions in vitro and that this is beneficial when MSCs are used for the repair of damaged bone tissue (abstract, page 1, page 11). The MSCs can include those isolated from adipose tissue (page 9 column 1, 2nd paragraph). Mineralization is enhanced (page 11).
One of ordinary skill in the art would have been motivated to add the β tricalcium phosphate particles to the surface of the osteogenic differentiated stem cells in the product and method of the copending application because Busch teach that even distribution of cell aggregates formed by the addition of the calcium phosphate particles is desirable and the addition of culture medium that contains such particles to a cell culture that contains osteoblastic cells derived from MSCs to form evenly distributed cell aggregates is deemed to render such homogenous addition of the particles to be an obvious step to ensure that the cell aggregates are evenly exposed to the particle effect and Nakagawa suggest β tricalcium phosphate particles as beneficial for culture of MSCs. One of ordinary skill in the art would have had a reasonable expectation of success because the claims of the copending application and Busch are both drawn to multidimensional biomaterial with osteogenic stem cells and biocompatible material and methods for making for treating bone defects.
This is a provisional nonstatutory double patenting rejection.


Claims 37-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/646755 in view of Busch (US 2010/0080836) and Nakagawa et al (Journal of Nanomaterials 2013-newly cited).
The claims of the copending application are drawn to multidimensional structure comprising osteogenic differentiated ASCs, a ceramic material and an extracellular matrix, wherein the biomaterial secretes OPG, comprises IGF1 and SDF-1alpha and products made thereof and method for making.
The copending claims are silent with regard to how the ceramic material, specifically calcium phosphate particles, are added to the surface of the osteogenic differentiated ASCs.
 Busch teach a method of making 3D cell aggregates (three dimensional biomaterials) by culturing human mesenchymal stem cells to osteoblastic cells in the form of evenly distributed 3D cell aggregates (page 2 para 14). The cell aggregates are formed such that they are evenly distributed in the culture medium (page 3 para 24) and wherein the cell culture medium contains particulate matter selected from calcium hydroxyapatite, calcium phosphate and bone meal (page 3 para 25). While the particles are not specifically taught to be homogenously added to the cell surface, the addition of culture medium that contains such particles to a cell culture that contains osteoblastic cells derived from MSCs to form evenly distributed cell aggregates is deemed to render such homogenous addition of the particles to be an obvious step to ensure that the cell aggregates are evenly exposed to the particle effect. The mesenchymal stem cells (MSCs) are preferably autologous (page 4 para 31). The osteoblastic aggregate is 
Nakagawa teach that β-tricalcium phosphate particles promoted calcification of MSCs and enhanced osteogenesis-related gene expressions in vitro and that this is beneficial when MSCs are used for the repair of damaged bone tissue (abstract, page 1, page 11). The MSCs can include those isolated from adipose tissue (page 9 column 1, 2nd paragraph). Mineralization is enhanced (page 11).
One of ordinary skill in the art would have been motivated to add the hydroxyapatite and β tricalcium phosphate particles to the surface of the osteogenic differentiated stem cells in the product and method of the copending application because Busch teach that even distribution of cell aggregates formed by the addition of the calcium phosphate particles is desirable and the addition of culture medium that contains such particles to a cell culture that contains osteoblastic cells derived from MSCs to form evenly distributed cell aggregates is deemed to render such homogenous addition of the particles to be an obvious step to ensure that the cell aggregates are evenly exposed to the particle effect and Nakagawa suggest β tricalcium phosphate particles as beneficial for culture of MSCs. One of ordinary skill in the art would have had a reasonable expectation of success because the claims of the copending application and Busch are both drawn to multidimensional biomaterial with osteogenic stem cells and biocompatible material and methods for making for treating bone defects.
This is a provisional nonstatutory double patenting rejection.



Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered but they are not persuasive.
Applicant argues that Busch teaches a method of making 3D cell aggregates that using a water soluble cellulose derivative and point to paragraph 21 for evidence. Applicant asserts that Busch further discloses that the cellulose derivative should possess a gel-forming capability and point to paragraph 23 as evidence. Applicant asserts that that this cellulose derivative constitutes a scaffold and goes against the amended claim requirements of being scaffold-free.
This is not found persuasive. Possessing a gel-forming capability does not necessarily mean that the cellulose derivative is in gel form. Busch indicates that the method of making cell aggregates can be in performed in different embodiments. The first preferred aspect of the Busch invention is described at paragraph 25 and does not include any mention of a gel and only that the water soluble cellulose is present in a cell culture medium. A high viscosity is taught to be avoided since it does negatively affect the cell growth rate (paragraph 23). The second preferred aspect of the Busch invention is disclosed as a pharmaceutical composition at paragraph 26 and explicitly requires a gel-form. Therefore it appears that the capability to have a gel form is required overall, but not necessarily being in a gel form as a scaffold is required for every aspect. 
Applicant argues that the structure of the cell aggregates of Busch is different from the structure of the biomaterial of the subject claims. Applicant points to the experiments performed by Dr. Denis Dufrane and described in the 132 declaration filed as support for their arguments that the structures are different.
This is not found persuasive. First, Applicant’s evidence is not commensurate in scope with the claims and includes many steps and elements not required by the claims (i.e. details of how the cells are isolated, details about how the cells are cultured, number of culture passages and the materials and concentrations used). Second, Applicant has not specifically defined what is required for a three-dimensional biomaterial. In the art of cell culture, monolayers are deemed to be two-dimensional cultures and cultures that allow for some form of elevation of the cells above this monolayer, such as a cell aggregate, are deemed to be three-dimensional cultures forming three-dimensional biomaterial (see Sart et al., Tissue Engineering 2013, abstract). Therefore if someone were to follow the claimed steps of production and obtained a structure different from that identified in Applicant’s specification it would appear that those differences would be the result of elements and steps that were not recited in the claims. Third, the rejection of the claims is under 35 USC 103 and thus it is acknowledged that the primary reference is missing some of the claimed elements, but that these missing elements are deemed to be obvious additions and modifications in view of the secondary references which teach the motivation and reasonable expectation of success to add those missing elements. Therefore it is expected that the 
Applicant asserts that the subject claims require the absence of methylcellulose.
This is not found persuasive because the claims under examination do not recite such an exclusion. Busch teach the formation of cell aggregates in their method and cell aggregates are deemed to be three-dimensional biomaterial structures as described above.
Applicant argues that Busch allows one to obtain only cell aggregates with floating calcium phosphate particles and that this is different from Applicant’s invention.
This is not found persuasive. Applicant’s disclosure indicates that the ceramic material (calcium particles) are sprinkled on the cultured cells maintained in MD medium (see page 45 of Applicant’s Specification). Therefore having calcium particles floating in cell culture medium as described by Busch is sufficient to apply the calcium phosphate to the cultured biomaterial as evidenced by Applicant’s Specification (page 45). 
Applicant argues that Schubert fails to cure the deficiencies of Busch.
This is not found persuasive. As explained above, Busch is deemed to include all the claimed elements except for specific homogenous distribution of the calcium phosphate particles to the cells and the use of adipose-derived MSCs rather than marrow –derived MSCs and the use of β Tricalcium phosphate. As explained above, since Busch teaches homogenous distribution of the cell aggregates that it would be 
Applicant argues that Schubert requires a scaffold for the MSCs.
This is not found persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The teaching of Schubert renders obvious the selection of adipose tissue and a suitable source for MSCs as does the teaching of Nakagawa.
Applicant argues that the Dufrane reference cited in the obviousness rejection does not cure the deficiencies of Busch and Schubert because Dufrane is restricted to methods for discriminating ASCs from fibroblasts using biomarkers.
This is not found persuasive. First Dufrane is cited in the obviousness rejection as an evidence reference to demonstrate that it is known in the prior art that mesenchymal stem cells inherently secrete OPG and comprise IGF-1 and SDF-1α when cultured. Second, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

This is not found persuasive. First, Kang is cited in the obviousness rejection to demonstrate that even if OPG, IGF-1 and SDF-1 α were not inherently present in the Busch composition modified by the addition of adipose derived MSCs that one of ordinary skill in the art would have been motivated to add them or add something that provides them to a composition intended for bone repair. Second, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that in view of Busch and Schubert would have motivated the skilled artisan to include a scaffold with MSCs and that there is no particular motivation to conceptualize a scaffold-free biomaterial.
This is not found persuasive. The first preferred aspect of the Busch invention is described at paragraph 25 and does not include any mention of a gel and only that the water soluble cellulose is present in a cell culture medium. A high viscosity is taught to be avoided since it does negatively affect the cell growth rate (paragraph 23). Therefore the teaching of avoiding a high viscosity of the cell culture medium by Busch is deemed to suggest a scaffold-free cell culture medium with regard to the water soluble cellulose additive.
Applicant argues that the obvious-type double patenting rejections are not valid because the claims now require a scaffold-free biomaterial and the copending claims do 
This is not found persuasive for the same reasons as recited above. The exclusion of a scaffold is interpreted as being limited to an exogenous scaffold and is interpreted as not requiring the absence of a matrix scaffold formed by the cells. In addition the disclosure of Nakagawa now provides the motivation to include β tricalcium phosphate along with the disclosure by Busch to include calcium phosphate with HA.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632